DETAILED ACTION
Status of Application
Claims 1, 2, 4-19, and 21-22 are examined in this application. Claims 1, 2, 4-7, and 16 are amended. Claims 21 and 22 are new. This is a Non-Final Office Action in response to Amendments and Arguments filed on 9/13/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting Note
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/13/2021 has been entered.
 

Response to Arguments
Applicant’s arguments, p. 7-8, with respect to the 103 rejections of Claims 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 	The specification is silent as to “download, from a remote device and prior to entry into the navigable space, at least a portion of a remote data structure” and is considered new matter. [0077] discloses that a data structure may be downloaded at an entrance of a building, but that is broader than prior to entry. Being at an entrance includes just being near the entrance; inside or out..
Claim(s) 3-19 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as being dependent on rejected claim(s) 2 and for failing to cure the deficiencies listed above.

	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	The term “the virtual map” lacks antecedent basis. It is read as the first recitation of the term.
Claim(s) 3-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim(s) 2 and for failing to cure the deficiencies listed above.
Claim 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	The term “a virtual map” is indefinite because it is unclear if it refers to the map in Claim 2 or is a new instance.
Claim 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.	The term “the usage sequence” lacks antecedent basis. It is read as the first recitation of the term.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not  “a portable computing device designed and configure to” in claim 1; and “a user output component” in Claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.	The portable computing device is any computing device per [0048], which points to Fig. 14 which clearly shows an electronic computing device. The user output component is supported in [0062].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Said. (US 2016/0259027 A1) in view of Crump et al. (US 2004/0196143 A1).
Claim 1, Said discloses a system for usage guidance using wireless communication, the system comprising: 	a portable computing device, wherein the portable computing device is designed and configured to:	determine, using a navigational facility, that the portable computing device is located at an entrance to a navigable space ([0068] Step 201);
	download, from a remote device and prior to entry into the navigable space, at least a portion of a remote data structure ([0028]; “the mobile device will automatically download the beacon database information for a venue (using its geo-location) upon arrival”);	wirelessly receive, subsequent to entry into the navigable space, a signal from a wireless signal generator located at an item within the navigable space ([0069] Step 202).	Said does not disclose parse the first signal for at least a textual element (In other words, Said discloses jumping straight from reception of a signal to reception of unique identifier, but lacks the step of parsing the signal for a textual element from which the unique identifier is determined),	However, Crump et al. teaches the aforementioned limitation (Claim 5; RFID signal includes a data string which is parsed into identifiable character sets (textual element) from which RFID information is determined (signal generator class identifier)).	The known technique taught in Crump et al. is applicable to the system of Said as they both share characteristics and capabilities, namely, they are directed to RFID technology, in particular, using RFID signals and deriving information therefrom. One of ordinary skill in the art would have recognized that applying the known technique of Crump et al. would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Crump et al. to the teachings of Said would have yielded predictable results because the level of ordinary skill in the art Said, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the RFID to contain more types of data or in the case where RFIDs containing several types of data, the relevant data may be retrieved. Moreover, Crump et al. teaches a system to allow legacy systems to use and integrate with newer RFID systems.	Said further discloses:	extract a signal generator class identifier from at least a textual element ([0069]; Receiving the unique identifier from the beacon).	retrieve, from the downloaded at least a portion of the remote data structure, at least an identifier-specific datum ([0071]; Step 204; Receiving the physical location of the beacon reads on identifier-specific datum since the position is specific to the beacon); and 	generate identifier-specific usage guidance as a function of the at least an identifier-specific datum ([0072-0077]; The rest of the steps of Fig. 3. At least the beginning of guidance is based on the location of the first beacon); and 	a user output component coupled to the portable computing device, wherein the user output component is configured to provide the identifier-specific usage guidance to the user ([0077-0078]; At least Steps 209-212 provide guidance to the user).
Claims 2, 4, 5, 11-13, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Said. (US 2016/0259027 A1) in view of Crump et al. (US 2004/0196143 A1) further in view of Shaffer et al. (US 2009/0043502 A1).
As per Claim 2, Liebermann discloses a method of usage guidance using wireless communication, the method comprising: 	determining, using a navigational facility, that the portable computing device is located at an entrance to a navigable space ([0068] Step 201);
	downloading, from a remote device and prior to entry into the navigable space, at least a portion of a remote data structure ([0028]; “the mobile device will automatically download the beacon database information for a venue (using its geo-location) upon arrival”);	wirelessly receiving, by a portable computing device operated by a user and subsequent to entry into the navigable space, a signal from a wireless signal generator located at an item within the navigable space ([0069] Step 202).	Said does not disclose parsing, by the portable computing device, the first signal for at least a textual element (In other words, Said discloses jumping straight from reception of a signal to reception of unique identifier, but lacks the step of parsing the signal for a textual element from which the unique identifier is determined),	However, Crump et al. teaches the aforementioned limitation (Claim 5; RFID signal includes a data string which is parsed into identifiable character sets (textual element) from which RFID information is determined (signal generator class identifier)).	The known technique taught in Crump et al. is applicable to the system of Said as they both share characteristics and capabilities, namely, they are directed to RFID technology, in particular, using RFID signals and deriving information therefrom. One of ordinary skill in the art would have recognized that applying the known technique of Crump et al. would have yielded predictable results and resulted Crump et al. to the teachings of Said would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Further, applying retrieving RFID information via a character set obtained via parsing an RFID string to reception of RFID data in Said, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the RFID to contain more types of data or in the case where RFIDs containing several types of data, the relevant data may be retrieved. Moreover, Crump et al. teaches a system to allow legacy systems to use and integrate with newer RFID systems.	Said further discloses:	extracting, by the portable computing device, a signal generator class identifier from the at least a textual element ([0069]; Receiving the unique identifier from the beacon),	retrieving, by the portable computing device and from the downloaded at least a portion of the remote data structure, at least an identifier-specific datum ([0071]; Step 204; Receiving the physical location of the beacon reads on identifier-specific datum since the position is specific to the beacon); 	generating, by the portable computing device, identifier-specific usage guidance as a function of the at least an identifier-specific datum ([0072-0077]; The rest of the steps of Fig. 3. At least the beginning of guidance is based on the location of the first beacon); and 	providing, by the portable computing device, the identifier-specific usage guidance to the user ([0077-0078]; At least Steps 209-212 provide guidance to the user).
	Said does not explicitly disclose: and the downloaded virtual map (i.e. Said does not disclose that guidance is based on the identifier-specific datum and a downloaded map).	However, Shaffer et al. teaches the aforementioned limitation ([0041]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Said to provide the aforementioned limitations taught by Shaffer et al. with the motivation of improving accuracy of navigation.

As per Claim 4, Said does not disclose the method of claim 2, further comprising downloading, from the remote device and prior to entry into the navigable space, a virtual map.	However, Shaffer et al. teaches the aforementioned limitation ([0041]). 	See rejection of Claim 2 for motivation to combine Shaffer et al. and Said.

As per Claim 5, Said does not explicitly disclose the method of claim 4, wherein generating the identifier-specific usage guidance further comprises generating the identifier-specific user guidance as a function of the at least an identifier-specific datum and the downloaded virtual map (Said discloses creating guidance that is identifier-specific which is based on the identifier-specific datum and implicitly based on a map since it is unclear how any routing could occur without some form of map data even if it were just a string of RFID location data).	However, Shaffer et al. teaches the using RFID location data and map data congruently in navigating ([0041]).	See rejection of Claim 2 for motivation to combine Shaffer et al. and Said.
As per Claim 11, Said discloses the method of claim 2, wherein generating the identifier-specific usage guidance further comprises: 	determining a location of the portable computing device; and 	generating the identifier-specific usage guidance as a function of the location ([0076-0078]).

As per Claim 12, Said discloses the method of claim 11, wherein determining the location further comprises: 	extracting, from the at least a textual element, a signal generator identifier; and 	determining the location as a function of the signal generator identifier ([0071-0072]).

As per Claim 13, Liebermann discloses the method of claim 11, wherein determining the location further comprises determining the location of the portable computing device using a navigation facility of the portable computing device ([0012]).
As per Claim 21, Said does not disclose the system of claim 1, wherein the portable computing device is further configured to download, from the remote device and prior to entry into the navigable space, a virtual map.  	However, Shaffer et al. teaches the aforementioned limitation ([0041]).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Said to provide the aforementioned limitations taught by Shaffer et al. with the motivation of improving accuracy of navigation.
As per Claim 22, Said discloses the system of claim 21, wherein the portable computing device is configured to the identifier-specific usage guidance as a function of the at least an identifier-specific datum and the downloaded virtual map (Said discloses creating guidance that is identifier-specific which is based on the identifier-specific datum and implicitly based on a map since it is unclear how any routing could occur without some form of map data even if it were just a string of RFID location data).	However, Shaffer et al. teaches the using RFID location data and map data congruently in navigating ([0041]).	See rejection of Claim 21 for motivation to combine Shaffer et al. and Said.

Claims 6-10, and 14-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over over Said. (US 2016/0259027 A1) in view of Crump et al. (US 2004/0196143 A1) further in view of Shaffer et al. (US 2009/0043502 A1). and further in view of Albertson et al. (US 2008/0170118 A1).
As per Claim 6, Said does not disclose the method of claim 2, wherein retrieving further comprises: 	providing, by the portable computing device, a user identifier of the user; and 	retrieving the at least an identifier-specific datum from the downloaded at least a portion of the remote data structure as a function of the user identifier.
	However, Albertson et al. teaches the technique of using a user identifier in retrieving unique data for objects, the objects having sent their information via RFID ([0118, 0077-0079]; RFID signals may broadcast information about the type of object, the location of the object, the 3D shape of the object).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Said to provide the aforementioned limitations taught by Albertson et al. with the motivation of improving the system’s ability to alert a user about potential obstacles ([0004]).

As per Claim 7, Said does not disclose the method of claim 2, wherein retrieving further comprises: Albertson et al. teaches the aforementioned limitation ([0118, 0076-0077] current location may used in determining which objects are obstacles).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Said to provide the aforementioned limitations taught by Albertson et al. with the motivation of improving the system’s ability to alert a user about potential obstacles ([0004]).
As per Claim 8, Said does not disclose the method of claim 2, wherein generating the identifier-specific usage guidance further comprises: 	providing, by the portable computing device, a user identifier of the user; and 	generating the identifier-specific usage guidance as a function of the user identifier.	However, Albertson et al. teaches the aforementioned limitation ([0010] teaches issuing navigation; [0079] teaches the navigation routine comprises obtaining a user profile based on user input).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Said to provide the aforementioned limitations taught by Albertson et al. with the motivation of improving the system’s ability to alert a user about potential obstacles ([0004]).

As per Claim 9, Said does not disclose the method of claim 8, wherein generating the identifier-specific usage guidance as a function of the user identifier further comprises: Albertson et al. teaches the aforementioned limitation ([0010] teaches issuing navigation; [0079] teaches the navigation routine comprises a response to the user profile input; [0106] discloses a user profile server).	The motivation to combine Albertson et al. with Said was provided in the rejection of Claim 8.

As per Claim 10, Said does not disclose the method of claim 8, wherein generating the identifier-specific usage guidance further comprises: 	determining a group that the user belongs to as a function of the user identifier;	generating the usage sequence as a function of the group.	However, Albertson et al. teaches the aforementioned limitation (The BRI of “group” is any category applied to the user. [0079] and navigating based on user information).	The motivation to combine Albertson et al. with Said was provided in the rejection of Claim 8.
As per Claim 14, Said discloses the method of claim 2 further comprising: 	receiving, from the user, at least a textual datum ([0024]; Moreover, Albertson et al. teaches inputting different user inputs including text [0094, 0117]).	Said does not disclose providing, by the portable computing device, a user identifier of the user.		However, Albertson et al. teaches the aforementioned limitation ([0079] discloses the navigation routine comprises obtaining a user profile based on user input. ).	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Said to provide the aforementioned limitations taught by Albertson et al. with the motivation of improving the system’s ability to alert a user about potential obstacles ([0004]).
As per Claim 15, Said does not disclose the method of claim 14 further comprising: 	determining, as a function of the user identifier, that the user is authorized to add data to the remote data structure; and 	writing the at least a textual datum to the remote data structure.	However, Albertson et al. teaches the aforementioned limitation ([0079]; The BRI of the claim is identifying a user profile and allowing the system to learn about obstacles relevant to the user. ).	The motivation to combine Albertson et al. with Said was provided in the rejection of Claim 14.

As per Claim 16, Said does not disclose the method of claim 15 wherein writing the textual datum to the remote data structure further comprises: 	writing the textual datum to the downloaded at least a portion of the remote data structure; and 	uploading the downloaded at least a portion of the remote data structure to a remote device maintaining the remote data structure.	However, the structure of Said includes a portable device which may store data in memory, may store the remote data structure, may receive RFID information (both RFID data and beacon information on the same device reads on the first limitation), and may upload data to a remote data base (Fig. 2). Furthermore, Albertson et al. teaches updating a remote database based on inputs of object data ([0113, 0116]).  It would have been obvious and well within the capability of the system of Said to use the updating a remote database of Albertson et al. with the predictable results and motivation of maintaining an updated server-side record. 

As per Claim 17, Said does not disclose the method of claim 14, further comprising writing the at least a textual datum to at least a user-linked data structure as a function of the user identifier.	However, Albertson et al. teaches the aforementioned limitation ([0079]; The BRI of the claim is identifying a user profile and allowing the system to learn about obstacles relevant to the user).	The motivation to combine Albertson et al. with Said was provided in the rejection of Claim 14.

As per Claim 18, Said does not disclose the method of claim 17 wherein writing the textual datum to the user-linked data structure further comprises: 	writing the textual datum to a local copy of the user-linked data structure stored in memory of the portable computing device; and 	uploading the local copy to a remote device maintaining the user-linked data structure.	However, the structure of Said includes a portable device which may store data in memory, may store the remote data structure, may receive RFID information (both RFID data and beacon information on the same device reads on the first limitation), and may upload data to a remote data base (Fig. 2).  Furthermore, Albertson et al. teaches determining and learning object information relevant to the user. It would have been obvious and well within the capability of the system of Said to user the object learning capability of Albertson et al. to store information on the device of Said with the predictable results and motivation of maintaining an updated server-side record.

As per Claim 19, Said does not disclose the method of claim 14, wherein providing the user identifier further comprises retrieving, from a data structure linking devices to user identifiers, the user identifier.Albertson et al. teaches the aforementioned limitation ([0079]).	The motivation to combine Albertson et al. with Said was provided in the rejection of Claim 14.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173. The examiner can normally be reached Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619